Title: To John Adams from the Comte de Sarsfield, 8 January 1786
From: Sarsfield, Guy Claude, Comte de
To: Adams, John


     
      Dear sir
      Paris 8 Janvier 1786
     
     Depuis mon Arrivée icy Jay etè occupé Comme vous Savez qu’on l’est toujours apres une longue Absence. Je commence a me reconnoitre un peu Et Je profite du premier moment pour vous dire que votre Serviteur Se porte fort bien, a passé la mer en 3 heures et demie, a fait Entrer Sa Voiture heureusement sans payer de droits parce quil est arrivé a Calais avant que l’ordonnance commençât a S’executer, qu’il Est fort content de ce Succes, qu’il l’est fort d’avoir deja dîné deux fois en Amerique, la premiere Chez le Chv de la Luzerne, la Seconde avant hier Chez Mr Jefferson Il Seroit Encore plus content Si vous aviez pu en etre car Il vous aimeroit bien mieux icy que là ou vous etes
     Vous avez Si bien fait que Je vous ai promis des copies de toute les Rhapsodies que Vous Avez eu la conplaisance de lire, pourriez vous m’envoyer la note du titre de toutes celles que vous avez actuellement, afin que Je ne fasse point de copie inutiles? vous me ferez en verité grand plaisir. Je Sens que Cest vous donner bien de la peine au milieu des occupations que vous avez, mais vous ne Sauriez Croire a quel point Je Suis embarassè pour des Copistes.
     Dans Les deux dîners dont Je viens de Vous parler Jay vu Mr Et Madm Bingham qui Vont vous trouver incessamment. Je voudrois bien me trouver au premer diner que vous leur donnerez
     Adieu my dear friend Voilà une lettre bien Courte pour passer la Mer mais Je n’ay aucune nouvelle a vous aprendre. Jay trouvé tous les gens de Votre connaissance icy en tres bonne Santé. Jassure, Si Vous le permettez Madame et Mademoiselle Adams de mon respect et vous my dear friend d’une attachement qui ne finira qu’avec ma vie.
      
     TRANSLATION
     
      Dear sir
      Paris, 8 January 1786
     
     Since my arrival I have been busy, as you know one always is after a long absence. I am starting to return to my usual self and avail myself of my first free moment to tell you that your servant is quite well, that he traversed the sea in three and a half hours, and happily brought in his carriage without paying duties because it arrived in Calais before the regulation went into effect, that he is very pleased with this success, that he is faring well having dined twice in America, the first time at the home of Chevalier de la Luzerne, the second the day before yesterday at Mr. Jefferson’s. He would be even happier if you would have been present for he would like you better here than where you are.
     You did so well that I have promised you copies of all the rhapsodies which you have had the kindness of reading. Could you send me the titles of all those you have presently, so that I make no unnecessary copies? You would do me in truth a great pleasure. I sense that this gives you quite a burden in the midst of all of the responsibilities which you have, but you cannot conceive how much I am in want of copyists.
     At the two dinners I just mentioned to you I saw Mr. and Mrs. Bingham who will find you very shortly. I should like to find myself at the first dinner that you will give them.
     Adieu my dear friend. Here is quite a short letter after having crossed the sea but I have no news to tell you. I have found all of your acquaintances here in good health. I assure, if you will, Mrs. and Miss Adams of my respect and you my dear friend of an attachment that will end only with my life.
    